Citation Nr: 0524481	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  03-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals, status post 
cervical spondylectomy and fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had 19 years and five months of active service, 
to include the period from June 1997 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim of entitlement 
to service connection for residuals, status post cervical 
spondylectomy and fusion.

In July 2005, the veteran was afforded a videoconference 
hearing before C. W. Symanski, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


REMAND

The veteran asserts that service connection is warranted for 
residuals, status post cervical spondylectomy and fusion.

The veteran's service medical records show that he was 
treated for cervical spine symptoms on several occasions 
between 1966 and 1970.  A May 1968 X-ray report notes that 
there was a slight tilt of the cervical spine to the left 
with a flattening of the normal cervical curve, some slight 
narrowing of the disc anteriorly between C5-6, and the 
transverse process of C7 appeared enlarged particularly to 
that on the left.  The service medical records dated between 
September 1971 and separation from service in May 1978 do not 
show treatment for cervical spine symptoms or a diagnosis of 
a cervical spine condition.  Service examination reports, 
dated in January 1973, June 1974, June 1975, and September 
1977, show that his neck, and spine, were clinically 
evaluated as normal.  

The post-service medical evidence includes reports from a 
number of private physicians, dated between 1994 and 2003.  
This evidence shows that the veteran has reported, or is 
otherwise shown to have, a history of a cervical spine injury 
in 1991 while performing his duties as a sheriff.  See 
November 1994 report from Neurosurgical Associates; April 
1998 report from Eshan Kibria, D.O.; April 2000 report from 
Louis P. Garzetta, Ph. D.  In December 1994, he underwent an 
anterior discectomy, spondylectomy and fusion with bank bone, 
C5-6 and C6-7.  See e.g., December 1994 St. Luke's operative 
report.  In March 1998, he was involved in a motor vehicle 
accident (MVA), and he began receiving ongoing treatment for 
neck pain.  See e.g., 1998 reports from Naples Physical 
Therapy reports; 1999 reports from Bruce M. Melman, M.D.

In a statement, dated in January 2003, Todd B. Jaffe, M.D., 
essentially stated that the veteran's 1998 MVA "would 
represent an aggravation of some degree of pre-existing 
disease," and that, "Certainly, some of his time serving in 
the military may have aggravated his illness."  In a 
statement, dated in February 2003, Richard A. Hynes, M.D., 
essentially stated that, "by his history it appears he had 
onset of symptoms from the injury he describes in 1965," and 
that, "Assuming the patient's history is correct, the 
patient's need for treatment would be secondary to the injury 
he sustained in the United States Navy."  
 
The foregoing opinions are not shown to have been based on a 
review of the complete C-file, or other detailed and reliable 
history, and Dr. Hynes' report is speculative in its terms.  
In addition, it does not appear that the veteran has been 
afforded a VA examination.  VA's fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  Under the circumstances, the Board 
concludes that a remand is required for the scheduling of a 
VA examination, to include obtaining an etiological opinion.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and  that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  VA should afford the veteran an 
examination to determine the etiology of 
the veteran's residuals, status post 
cervical spondylectomy and fusion.  VA 
should forward the claims file to the 
examiner for review in connection with 
the examination.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or greater) that 
the veteran's residuals, status post 
cervical spondylectomy and fusion, were 
either initially manifested during the 
veteran's active duty, or are otherwise 
related to any incident of service.  The 
examiner should provide the reasons for 
his or her opinion.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


